NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/168,029, which is a broadening reissue application of U.S. Application No. 15/990,505 (hereinafter the “505 Application"), entitled IMAGE-FORMING APPARATUS, which issued as U.S. Patent No. 10,197,942 (hereinafter the “942 Patent") on December 4, 2018.
The status of the claims is as follows:
Claims 1-34 are pending and examined herein.
Claims 1-34 are rejected.

I. STATUS OF CLAIMS
The 942 Patent issued with claims 1-14.
Applicant filed a preliminary amendment on February 4, 2021 (hereinafter the "2021 Preliminary Amendment") along with the filing of the present application.  In the 2021 Preliminary Amendment, patent claim 1 was amended, 2-14 were unchanged and new claims 15-34 were added.
Therefore, claims 1-34 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 505 Application, now the 942 Patent.  Examiners further acknowledge that the 505 Application is a continuation application of U.S. Application No. 15/583,659, now U.S. Patent No. 10/007,208, which is a continuation application of U.S. Application No. 15/065,448, now U.S. Patent No. 9,696.651, which is a continuation application of U.S. 

III. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration by assignee filed May 3, 2021 (hereinafter the "2021 Reissue Declaration”) is acknowledged.  However, Examiners object to the error statement in the 2021 Reissue Declaration on the basis that it fails to state a proper error in the claims on which to base this reissue.  Examiners recognize in the 2021 Reissue Declaration that Applicant states the following error
Claim 1 is amended to correct an error in where improper subject matter was inadvertently claimed. Claims 15-34 are added to correct an error where subject matter was inadvertently not claimed that patentee had a right to claim. Claims 15, 16, 28, 29, and 31 are broader than the issued claims in at least some aspects.

Accordingly, Applicant is required to provide a new declaration by the inventor or assignee with a statement of error with respect to 942 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 476 Patent partially or wholly inoperative or invalid and further specifically identify a claim Applicant seeks to broaden.

IV. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-34 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2021 Reissue Declaration is set forth in the discussion above.



V. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  



B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 1-34 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “image data changing unit…” (Claims 1-12 and 27)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-12 and 27), which recites “an image data changing unit…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 1 recites: 
an image data changing unit configured to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and …, 
wherein, in a first section in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first section to a first number …, 
wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second section to a second number …, and 
wherein the second number is smaller than the first number….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 1.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to change “image data” and “to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” “wherein, in a first section in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first section to a first number,” wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second section to a second number,” and “wherein the second number is smaller than the first number.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-12 and 27, particularly claim 1 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1, rather Examiners find that FL #1 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.1
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claims 1-12 and 27 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit comprising an image modulating unit 101 modulator, a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification of the pixels in the image modulating unit 101 as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claims 2, 6-8, Examiners find these claims recite further functionality of the image data changing unit without reciting any additional structure and thus Examiners find these claims similarly invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the additional corresponding software structures would be the provided in the above noted sections of the 942 Patent to perform these additional functions.

B2.	FL #2: “brightness changing unit…” (Claims 1-12 and 27)
A further means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-12 and 27), which recites “a brightness changing unit…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 1 recites: 
a brightness changing unit configured to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to, 
wherein, in a first section in the main scanning direction, … the brightness changing unit changes an emission brightness of laser light corresponding to the first section to a first emission brightness, 
wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, …. the brightness changing unit changes an emission brightness of laser light corresponding to the second section to a second emission brightness, and 
wherein … the second emission brightness is larger than the first emission brightness….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “brightness changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “brightness changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #2.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform the functions recited in claim 1.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “unit…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “brightness changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “brightness changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
 (B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions to change brightness,” “to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to,” “wherein, in a first section in the main scanning direction, the brightness changing unit changes an emission brightness of laser light corresponding to the first section to a first emission brightness,” “wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, the brightness changing unit changes an emission brightness of laser light corresponding to the second section to a second emission brightness, and “wherein the second emission brightness is larger than the first emission brightness”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-12 and 27, particularly claim 1 itself, the Examiners find that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2, rather Examiners find that FL #2 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #2 is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #2 in claims 1-12 and 27 will be limited to the corresponding structures discussed above, specifically the brightness changing unit comprising those structures identified above, including a CPU and CPU programming with appropriate instructions for the CPU to carry out the adjustment of the brightness of the light emitted as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B3.	FL #3: “image data changing unit…” (Claim 13)
A further means-plus-function phrase is recited in claim 13 which recites “an image data changing unit…” or hereinafter FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #3 in claim 13 recites: 
an image data changing unit configured to extract pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and …
wherein, in a plurality of sections in the main scanning direction, the image data changing unit extracts or inserts the pixel piece from or into image data corresponding to the plurality of sections….

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #3.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 13.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “unit…” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the phrase “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #3 meets invocation Prong (A).
(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the function to change “image data,” “to extract pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” and “wherein, in a plurality of sections in the main scanning direction, the image data changing unit extracts or inserts the pixel piece from or into image data corresponding to the plurality of sections.”
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 13, the Examiners find that FL #3 recites very little structure, if any, for performing the function as set forth of FL #3, rather Examiners find that FL #3 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #3 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit and a CPU.  Furthermore, a CPU is well known as a unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claim 13 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit comprising a modulator and CPU programming with appropriate instructions for the CPU to carry out the modification of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B4.	FL #4: “brightness changing unit…” (Claim 13)
A further means-plus-function phrase is recited in claim 13, which recites “a brightness changing unit…” or hereinafter FL #4.  Examiners determine herein that FL #4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #4 in claim 13 recites: 
a brightness changing unit configured to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to, wherein, 
in a plurality of sections in the main scanning direction, … the brightness changing unit changes an emission brightness of laser light corresponding to the plurality of sections….

(B4)(a)	3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “brightness changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any sufficient structure for the phrase.   Furthermore, Examiners find that “brightness changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #4.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 13.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “brightness changing unit…” in FL #4 as the name of a sufficiently definite structure for performing the functions recited in FL #4 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “brightness changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “brightness changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #4 meets invocation Prong (A).
 (B4)(b)	3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites the functions to change brightness,” “to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to” and “wherein, in a plurality of sections in the main scanning direction, the brightness changing unit changes an emission brightness of laser light corresponding to the plurality of sections.”
(B4)(c)	3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 13, the Examiners find that FL #4 recites very little structure, if any, for performing the function as set forth of FL #4, rather Examiners find that FL #4 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #4 meets invocation prongs (A)-(C), the Examiners conclude FL #4 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B4)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #4 is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #4 in claim 13 will be limited to the corresponding structures discussed above, specifically the brightness changing unit comprising those structures identified above, including a CPU and CPU programming with appropriate instructions for the CPU to carry out the adjustment of the brightness of the light emitted as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B5.	FL #5: “image data changing unit…” (Claim 14)
A further means-plus-function phrase is recited in claim 14 which recites “an image data changing unit…” or hereinafter FL #5.  Examiners determine herein that FL #5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #5 in claim 14 recites: 
an image data changing unit configured to extract pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and …, 
wherein, in a plurality of sections in the main scanning direction, the image data changing unit extracts or inserts the pixel piece from or into image data corresponding to the plurality of sections….

(B4)(a)	3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #5.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 14.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #5 as the name of a sufficiently definite structure for performing the functions recited in FL #5 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #5 meets invocation Prong (A).
(B5)(b)	3-Prong Analysis: Prong (B)
FL #5 meets invocation prong (B) because it recites the function to change “image data,” “to extract pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” and “wherein, in a plurality of sections in the main scanning direction, the image data changing unit extracts or inserts the pixel piece from or into image data corresponding to the plurality of sections.”
(B5)(c)	3-Prong Analysis: Prong (C)
FL #5 meets invocation prong (C) because FL #5 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 14, the Examiners find that FL #5 recites very little structure, if any, for performing the function as set forth of FL #5, rather Examiners find that FL #5 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #5 meets invocation prongs (A)-(C), the Examiners conclude FL #5 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B5)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #5 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit and a CPU.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #5 in claim 14 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit comprising a modulator and CPU programming with appropriate instructions for the CPU to carry out the modification of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B6.	FL #6: “brightness changing unit…” (Claim 14)
A further means-plus-function phrase is recited in claim 14, which recites “a brightness changing unit…” or hereinafter FL #6.  Examiners determine herein that FL #6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #6 in claim 14 recites: 
a brightness changing unit configured to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to, 
wherein, in a plurality of sections in the main scanning direction, … the brightness changing unit changes an emission brightness of laser light corresponding to the plurality of sections….

(B6)(a)	3-Prong Analysis: Prong (A)
FL #6 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “brightness changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “brightness changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #6.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 14.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “brightness changing unit…” in FL #6 as the name of a sufficiently definite structure for performing the functions recited in FL #6 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “brightness changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “brightness changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #6 meets invocation Prong (A).
 (B6)(b)	3-Prong Analysis: Prong (B)
FL #6 meets invocation prong (B) because it recites the functions to change brightness,” “to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to,” and “wherein, in a plurality of sections in the main scanning direction, the brightness changing unit changes an emission brightness of laser light corresponding to the plurality of sections.”
(B6)(c)	3-Prong Analysis: Prong (C)
FL #6 meets invocation prong (C) because FL #6 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 14, the Examiners find that FL #6 recites very little structure, if any, for performing the function as set forth of FL #6, rather Examiners find that FL #6 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #6 meets invocation prongs (A)-(C), the Examiners conclude FL #6 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B6)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #6 is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #6 in claim 14 will be limited to the corresponding structures discussed above, specifically the brightness changing unit comprising those structures identified above, including a CPU and CPU programming with appropriate instructions for the CPU to carry out the adjustment of the brightness of the light emitted as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B7.	FL #7: “image data changing unit…” (Claim 15)
A further means-plus-function phrase is recited in claim 15 which recites “an image data changing unit…” or hereinafter FL #7.  Examiners determine herein that FL #7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #7 in claim 15 recites: 
an image data changing unit configured to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction; and …, 
wherein, at a first position in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first position to a first number …, 
wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second position to a second number …, and 
wherein the second number is smaller than the first number….

(B7)(a)	3-Prong Analysis: Prong (A)
FL #7 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #7.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 15.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #7 as the name of a sufficiently definite structure for performing the functions recited in FL #7 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #7 meets invocation Prong (A).
(B7)(b)	3-Prong Analysis: Prong (B)
FL #7 meets invocation prong (B) because it recites the functions to change “image data,” “to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction,” “wherein, at a first position in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first position to a first number,” “wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second position to a second number,” and “wherein the second number is smaller than the first number.”
(B7)(c)	3-Prong Analysis: Prong (C)
FL #7 meets invocation prong (C) because FL #7 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 15, the Examiners find that FL #7 recites very little structure, if any, for performing the function as set forth of FL #7, rather Examiners find that FL #7 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #7 meets invocation prongs (A)-(C), the Examiners conclude FL #7 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B7)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #7 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit and a CPU.  Furthermore, a CPU is well known as a unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #7 in claim 15 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit comprising a modulator and CPU programming with appropriate instructions for the CPU to carry out the modification of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B8.	FL #8: “brightness changing unit…” (Claim 15)
A further means-plus-function phrase is recited in claim 15, which recites “a brightness changing unit…” or hereinafter FL #8.  Examiners determine herein that FL #8 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #8 in claim 15 recites: 
a brightness changing unit configured to change an emission brightness of the laser light according to which of the positions in the main scanning direction the laser light corresponds to, 
wherein, at a first position in the main scanning direction, … the brightness changing unit changes an emission brightness of laser light corresponding to the first position to a first emission brightness, 
wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, … the brightness changing unit changes an emission brightness of laser light corresponding to the second position to a second emission brightness, and 
… the second emission brightness is larger than the first emission brightness….

(B8)(a)	3-Prong Analysis: Prong (A)
FL #8 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “brightness changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “brightness changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “brightness changing unit" is sufficient structure to perform the functions recited in FL #8.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 15.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “brightness changing unit…” in FL #8 as the name of a sufficiently definite structure for performing the functions recited in FL #8 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “brightness changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “brightness changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #8 meets invocation Prong (A).
 (B8)(b)	3-Prong Analysis: Prong (B)
FL #8 meets invocation prong (B) because it recites the functions to change brightness,” “to change an emission brightness of the laser light according to which of the positions in the main scanning direction the laser light corresponds to,” “wherein, at a first position in the main scanning direction, the brightness changing unit changes an emission brightness of laser light corresponding to the first position to a first emission brightness,” “wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, the brightness changing unit changes an emission brightness of laser light corresponding to the second position to a second emission brightness,” and “the second emission brightness is larger than the first emission brightness.”
(B8)(c)	3-Prong Analysis: Prong (C)
FL #8 meets invocation prong (C) because FL #8 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 15, the Examiners find that FL #8 recites very little structure, if any, for performing the function as set forth of FL #8, rather Examiners find that FL #8 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #8 meets invocation prongs (A)-(C), the Examiners conclude FL #8 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B8)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #8 is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #8 in claim 15 will be limited to the corresponding structures discussed above, specifically the brightness changing unit comprising those structures identified above, including a CPU and CPU programming with appropriate instructions for the CPU to carry out the adjustment of the brightness of the light emitted as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B9.	FL #9: “image data changing unit…” (Claims 16-26)
A further means-plus-function phrase is recited in claim 16 (and included in each of dependent claims 17-22), which recites “an image data changing unit…” or hereinafter FL #9.  Examiners determine herein that FL #9 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #9 in claim 16 recites: 
an image data changing unit configured to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and 
…, and 
wherein, in a first section in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first section to a first number …, 
wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second section to a second number …, and 
wherein the second number is smaller than the first number….

(B9)(a)	3-Prong Analysis: Prong (A)
FL #9 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #9.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 16.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #9 as the name of a sufficiently definite structure for performing the functions recited in FL #9 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #9 meets invocation Prong (A).
(B9)(b)	3-Prong Analysis: Prong (B)
FL #9 meets invocation prong (B) because it recites the function to change “image data” and “to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” “wherein, in a first section in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first section to a first number,” “wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second section to a second number,” and “wherein the second number is smaller than the first number.”
(B9)(c)	3-Prong Analysis: Prong (C)
FL #9 meets invocation prong (C) because FL #9 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 16-26, particularly claim 16 itself, the Examiners find that FL #9 recites very little structure, if any, for performing the function as set forth of FL #9, rather Examiners find that FL #9 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #9 meets invocation prongs (A)-(C), the Examiners conclude FL #9 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B9)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #9 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit and a CPU.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 10, line 1 to col. 12, line 67 and at col. 25, line 37 to col. 27, line 3 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #9 in claims 16-26 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit comprising a modulator and CPU programming with appropriate instructions for the CPU to carry out the modification of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claims 23-25, Examiners find these claims recite further functionality of the image data changing unit without reciting any additional structure and thus Examiners find these claims similarly invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the additional corresponding software structures would be the provided in the above noted sections of the 942 Patent to perform these additional functions.

B10.	FL #10: “density changing unit…” (Claims 16-26)
A further means-plus-function phrase is recited in claim 16 (and included in each of dependent claims 17-26), which recites “a density changing unit…” or hereinafter FL #10.  Examiners determine herein that FL #10 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #10 in claim 16 recites: 
a density changing unit configured to change image data to change a density according to which of the sections in the main scanning direction data corresponds to among the image data, and 
wherein, in a first section in the main scanning direction, … the density changing unit changes a density of image data corresponding to the first section to a first density, 
wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, … the density changing unit changes a density of image data corresponding to the second section to a second density, and 
wherein … the second density is higher than the first density….

(B10)(a)	3-Prong Analysis: Prong (A)
FL #10 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “brightness changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “density changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is a sufficient structure to perform the functions recited in FL #10.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all of the functions recited in claim 16.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “density changing unit…” in FL #10 as the name of a sufficiently definite structure for performing the functions recited in FL #10 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “density changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “density changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #10 meets invocation Prong (A).
 (B10)(b)	3-Prong Analysis: Prong (B)
FL #10 meets invocation prong (B) because it recites the functions to change “density,” “to change image data to change a density according to which of the sections in the main scanning direction data corresponds to among the image data,” “wherein, in a first section in the main scanning direction, the density changing unit changes a density of image data corresponding to the first section to a first density,” “wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, the density changing unit changes a density of image data corresponding to the second section to a second density,” and “wherein the second density is higher than the first density.”
(B10)(c)	3-Prong Analysis: Prong (C)
FL #10 meets invocation prong (C) because FL #10 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 16-26, particularly claim 16 itself, the Examiners find that FL #10 recites very little structure, if any, for performing the function as set forth of FL #10, rather Examiners find that FL #10 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #10 meets invocation prongs (A)-(C), the Examiners conclude FL #10 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B10)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #10 is the image signal generating unit 100 working in conjunctions with the control unit 1 and memory 304 as shown in FIG. 5 (See col. 27, lines 15-30).  As shown in FIG. 5 of the 942 Patent, the image modulating unit comprises a CPU 102 and an image modulating unit 101 which comprises a density corrected unit 121 (See FIG. 7).  Furthermore, a CPU, which controls the image signal generating unit 100 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 27, line 56 to col. 29, line 53 of the 942 Patent which describe the manner to which the CPU 102 retrieves density correction values from the memory 304 in the laser driving unit to adjust the density of the pixels in the density correcting unit 121 when forming the VDO signal to control the laser driving unit 300.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #10 in claims 16-26 will be limited to the corresponding structures discussed above, specifically the image signal generating unit comprising those structures identified above, including a CPU and CPU programming with appropriate instructions for the CPU to carry out the adjustment of the density in the VDO signal based on the density correction values from the memory 304 as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claims 18-21, Examiners find these claims recite further functionality of the density changing unit without reciting any additional structure and thus Examiners find these claims similarly invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, the additional corresponding software structures would be the provided in the above noted sections of the 942 Patent to perform these additional functions.

B11.	FL #11: “image data changing unit…” (Claim 28)
A further means-plus-function phrase is recited in claim 28 which recites “an image data changing unit…” or hereinafter FL #11.  Examiners determine herein that FL #11 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #11 in claim 28 recites: 
an image data changing unit configured to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction; and…
wherein, at a first position in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first position to a first number…, 
wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second position to a second number…, and 
wherein the second number is smaller than the first number….

(B11)(a)	3-Prong Analysis: Prong (A)
FL #11 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #11.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 28.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #11 as the name of a sufficiently definite structure for performing the functions recited in FL #11 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #11 meets invocation Prong (A).
(B11)(b)	3-Prong Analysis: Prong (B)
FL #11 meets invocation prong (B) because it recites the function to change “image data” and “to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction,” “wherein, at a first position in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the first position to a first number,” “wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, the image data changing unit changes a number of pixel pieces corresponding to the second position to a second number” and “wherein the second number is smaller than the first number.”
(B11)(c)	3-Prong Analysis: Prong (C)
FL #11 meets invocation prong (C) because FL #11 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 28, Examiners find that FL #11 recites very little structure, if any, for performing the function as set forth of FL #11, rather Examiners find that FL #11 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #11 meets invocation prongs (A)-(C), the Examiners conclude FL #11 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B11)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #11 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit and a CPU.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 10, line 1 to col. 12, line 67 and at col. 25, line 37 to col. 27, line 3 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #11 in claim 28 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit 100 comprising an image modulating unit 101 modulator and a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification via the image modulating unit 101 of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B12.	FL #12: “density changing unit…” (Claim 28)
A further means-plus-function phrase is recited in claim 28 which recites “a density changing unit…” or hereinafter FL #12.  Examiners determine herein that FL #12 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #12 in claim 28 recites: 
a density changing unit configured to change image data to change a density according to which of the positions in the main scanning direction data corresponds to among the image data, and 
wherein, at a first position in the main scanning direction, … the density changing unit changes a density of image data corresponding to the first position to a first density, 
wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, … the density changing unit changes a density of image data corresponding to the second position to a second density, and 
wherein … the second density is higher than the first density….

(B12)(a)	3-Prong Analysis: Prong (A)
FL #12 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “brightness changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “density changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #12.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 28.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “density changing unit…” in FL #12 as the name of a sufficiently definite structure for performing the functions recited in FL #12 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “density changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “density changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #12 meets invocation Prong (A).
 (B12)(b)	3-Prong Analysis: Prong (B)
FL #12 meets invocation prong (B) because it recites the functions to change “density,” “to change image data to change a density according to which of the positions in the main scanning direction data corresponds to among the image data,” “wherein, at a first position in the main scanning direction, the density changing unit changes a density of image data corresponding to the first position to a first density,” “wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, the density changing unit changes a density of image data corresponding to the second position to a second density,” and “wherein the second density is higher than the first density.”
(B12)(c)	3-Prong Analysis: Prong (C)
FL #12 meets invocation prong (C) because FL #12 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 28, the Examiners find that FL #12 recites very little structure, if any, for performing the function as set forth of FL #12, rather Examiners find that FL #12 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #12 meets invocation prongs (A)-(C), the Examiners conclude FL #12 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B12)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #12 is the image signal generating unit 100 working in conjunctions with the control unit 1 and memory 304 as shown in FIG. 5 (See col. 27, lines 15-30).  As shown in FIG. 5 of the 942 Patent, the image modulating unit comprises a CPU 102 and an image modulating unit 101 which comprises a density corrected unit 121 (See FIG. 7).  Furthermore, a CPU, which controls the image signal generating unit 100 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 27, line 56 to col. 29, line 53 of the 942 Patent which describe the manner to which the CPU 102 retrieves density correction values from the memory 304 in the laser driving unit to adjust the density of the pixels in the density correcting unit 121 when forming the VDO signal to control the laser driving unit 300.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #12 in claim 28 will be limited to the corresponding structures discussed above, specifically the image signal generating unit comprising those structures identified above, including a CPU and CPU programming with appropriate instructions for the CPU to carry out the adjustment of the density in the VDO signal based on the density correction values from the memory 304 as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B13.	FL #13: “image data changing unit…” (Claims 29 and 30)
A further means-plus-function phrase is recited in claims 29 and 30 which recites “an image data changing unit…” or hereinafter FL #13.  Examiners determine herein that FL #13 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #13 in claim 29 recites: 
an image data changing unit configured to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction, 
wherein, in a case where a density of image data image data at a first position in the main scanning direction is a first density and a density of image data at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction is a second density equal to the first density, 
at the first position, the image data changing unit changes a number of pixel pieces corresponding to the first position to a first number, and at the second position, the image data changing unit changes a number of pixel pieces corresponding to the second position to a second number, and 
wherein the second number is smaller than the first number, the first density becomes a third density, and the second density becomes a fourth density higher than the third density….

(B13)(a)	3-Prong Analysis: Prong (A)
FL #13 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #13.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 29.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #13 as the name of a sufficiently definite structure for performing the functions recited in FL #13 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #13 meets invocation Prong (A).
(B13)(b)	3-Prong Analysis: Prong (B)
FL #13 meets invocation prong (B) because it recites the function to change “image data” and “to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction,” “wherein, in a case where a density of image data image data at a first position in the main scanning direction is a first density and a density of image data at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction is a second density equal to the first density,” “at the first position, the image data changing unit changes a number of pixel pieces corresponding to the first position to a first number, and at the second position, the image data changing unit changes a number of pixel pieces corresponding to the second position to a second number,” and “wherein the second number is smaller than the first number.”
(B13)(c)	3-Prong Analysis: Prong (C)
FL #13 meets invocation prong (C) because FL #13 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 29 and 30, Examiners find that FL #13 recites very little structure, if any, for performing the function as set forth of FL #13, rather Examiners find that FL #13 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #13 meets invocation prongs (A)-(C), the Examiners conclude FL #13 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B13)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #13 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore a CPU 102 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 25, line 37 to col. 30, line 12 of the 942 Patent which describe the manner to which the image signal generating unit via the image modulating unit 101 modifies the number of pixels in different sections based on the scanning velocity positions.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #13 in claims 29 and 30 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit 100 comprising an image modulating unit 101 modulator and a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification via the image modulating unit 101 of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B14.	FL #14: “image data changing unit…” (Claims 31-34)
A further means-plus-function phrase is recited in claim 31 (and included in each of dependent claims 32-34) which recites “an image data changing unit…” or hereinafter FL #14.  Examiners determine herein that FL #14 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #14 in claim 31 recites: 
an image data changing unit configured to extract a pixel piece smaller in size than one pixel from the image data or insert the pixel piece into the image data according to a position in the main scanning direction, 
wherein, in a case where image data at a first position in the main scanning direction has a first density and image data at a second position, in the main scanning direction, to be scanned at a scanning velocity higher than a scanning velocity at the first position has a second density equal to the first density, 
the image data changing unit changes a number of pixel pieces of one pixel corresponding to the first position to a first number at the first position, changes a number of pixel pieces of one pixel corresponding to the second position to a second number at the second position, the second number is smaller than the first number, and 
a first exposure amount of the laser light emitted to the first position on the photosensitive member is equal to a second exposure amount of the laser light emitted to the second position on the photosensitive member….

(B14)(a)	3-Prong Analysis: Prong (A)
FL #14 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “image data changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “image data changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #14.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform all the functions recited in claim 31.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “image data changing unit…” in FL #14 as the name of a sufficiently definite structure for performing the functions recited in FL #14 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “image data changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “image data changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #14 meets invocation Prong (A).
(B14)(b)	3-Prong Analysis: Prong (B)
FL #14 meets invocation prong (B) because it recites the function to change “image data” and “to extract a pixel piece smaller in size than one pixel from the image data or insert the pixel piece into the image data according to a position in the main scanning direction,” “wherein, in a case where image data at a first position in the main scanning direction has a first density and image data at a second position, in the main scanning direction, to be scanned at a scanning velocity higher than a scanning velocity at the first position has a second density equal to the first density,” “the image data changing unit changes a number of pixel pieces of one pixel corresponding to the first position to a first number at the first position, changes a number of pixel pieces of one pixel corresponding to the second position to a second number at the second position, the second number is smaller than the first number,” and “a first exposure amount of the laser light emitted to the first position on the photosensitive member is equal to a second exposure amount of the laser light emitted to the second position on the photosensitive member.”
(B14)(c)	3-Prong Analysis: Prong (C)
FL #14 meets invocation prong (C) because FL #14 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 31-34, particularly claim 31 itself, Examiners find that FL #14 recites very little structure, if any, for performing the function as set forth of FL #14, rather Examiners find that FL #14 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #14 meets invocation prongs (A)-(C), the Examiners conclude FL #14 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B14)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #14 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore a CPU 102 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 or at col. 25, line 37 to col. 30, line 12 of the 942 Patent which describe the manner to which the image signal generating unit via the image modulating unit 101 modifies the number of pixels in different sections based on the scanning velocity positions.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #14 in claims 31-34 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit 100 comprising an image modulating unit 101 modulator and a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification via the image modulating unit 101 of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B15.	FL #15: “emission period changing unit…” (Claims 3-5)
A further means-plus-function phrase is recited in claim 3 (and included in each of dependent claims 4 and 5), which recites “emission period changing unit…” or hereinafter FL #15.  Examiners determine herein that FL #15 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #15 in claim 3 recites: 
an emission period changing unit configured to change an emission period of the laser light per pixel according to which of the sections in the main scanning direction the laser light corresponds to, wherein the emission period changing unit changes an emission period of laser light corresponding to the first period to a first period and changes an emission period of laser light corresponding to the second period to a second period, and wherein the second period is shorter than the first period….

(B15)(a)	3-Prong Analysis: Prong (A)
FL #15 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “emission period changing unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  Examiners further note that the specification of the 942 Patent does not define “unit” and thus the specification of the 942 Patent does not impart or disclose any structure for the phrase.   Furthermore, Examiners find that “emission period changing” does not impart structure but merely further describes the function of the “unit.”
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “unit" is sufficient structure to perform the functions recited in FL #15.  Specifically, there is no suggestion that any known unit of a prior art image forming apparatus can perform the functions recited in claim 3.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “unit…” in FL #15 as the name of a sufficiently definite structure for performing the functions recited in FL #15 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “emission period changing unit…” is a generic placeholder having no specific structure associated therewith.  Because “emission period changing unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #15 meets invocation Prong (A).
 (B15)(b)	3-Prong Analysis: Prong (B)
FL #15 meets invocation prong (B) because it recites the functions to change “emission period” and “to change an emission period of the laser light per pixel according to which of the sections in the main scanning direction the laser light corresponds to, wherein the emission period changing unit changes an emission period of laser light corresponding to the first period to a first period and changes an emission period of laser light corresponding to the second period to a second period, and wherein the second period is shorter than the first period.”
(B15)(c)	3-Prong Analysis: Prong (C)
FL #15 meets invocation prong (C) because FL #15 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 3-5, particularly claim 3 itself, the Examiners find that FL #15 recites very little structure, if any, for performing the function as set forth of FL #15, rather Examiners find that FL #2 is directed to merely the functional aspects of the generic unit thereof.
In view of the Examiners findings above that FL #15 meets invocation prongs (A)-(C), the Examiners conclude FL #15 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B15)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for the FL #15 is the combination of the halftone processing unit 186 and the SCR switching circuit 185 as part of the imaging modulating unit 160 as shown in FIGS. 20 and 21 (See col. 23, lines 21-23 wherein “[t]he halftone processing unit 186 and the SCR switching unit 185 function as an emission period correcting unit”).  As shown in FIG. 20 of the 942 Patent, the imaging modulating unit 160 operates in association with the CPU102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU for controlling the image modulating unit 160 would be those as described at col. 23, lines 5-52 of the 942 Patent which describe the manner the halftone processing unit 186 and the SCR switching circuit 185 changes the emission period depending on the scanning position.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #15 in claims 3-5 will be limited to the corresponding structures discussed above, specifically the halftone processing unit 186 and the SCR switching circuit 185 as part of the image modulating unit operating with the CPU to change the emission period in the manner as provided in the noted portion of the 942 Patent.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

VI. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Rejections Over 553 Patent
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 9 and 12 of U.S. Patent No. 9,319,553 (hereinafter the “553 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the noted claims of the 553 Patent read on pending and examined claims 1-10 and 12-15 herein.  For example, claim 5 of the 553 Patent reads on pending and examined claims 1-8 and 13-15 herein, claim 3 of the 553 Patent reads on pending and examined claim 9 herein, claim 9 of the 553 Patent reads on pending and examined claim 10 herein, and claim 12 of the 553 Patent reads on pending and examined claim 12 herein.

Double Patent Rejections Over 208 Patent
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 12 and 15 of U.S. Patent No. 10,007,208 (hereinafter the “208 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the noted claims of the 208 Patent read on pending and examined claims 1-10 and 12-15 herein.  For example, claim 9 of the 208 Patent reads on pending and examined claims 1-8 and 13-15 herein, claim 3 of the 208 Patent reads on pending and examined claim 9 herein, claim 12 of the 208 Patent reads on pending and examined claim 10 herein, and claim 15 of the 208 Patent reads on pending and examined claim 12 herein.

VII. ALLOWABLE SUBJECT MATTER
While all claims are rejected as provided above, the claims are nevertheless allowable over the prior art of record herein.  Particularly, Examiners find that the prior art of record herein does not disclose or teach the corresponding structures for FL #1, FL #3, FL #5, FL #7 FL #9 FL #11, FL #13 and FL #14 (the image data changing units).  Specifically, Examiners do not find the prior art of record herein discloses or teaches an imaging signal generating unit comprising an image modulating unit and a CPU and CPU programming with appropriate instructions for the CPU to carry out, via the image modulating unit 101, the extraction and insertions pixels in different sections as required in the claims and in combination with the other features of the claims.

VIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 942 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

IX. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

X. CONCLUSION
Claims 1-34 are pending and examined.
Claims 1-34 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See IEEE 100 The Authoritative Dictionary of IEEE Standard Terms, 2000, definition of CPU, central processing unit.